Citation Nr: 1309175	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-27 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for residuals of a rib fracture.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned during a hearing held in June 2012.  A copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for disabilities of the ribs and knees must be remanded for further development.  The Veteran claims that the disabilities stem from an in-service accident, which led to another disability which is currently-service-connected, residuals of a right shoulder dislocation.  In support of his claim, the Veteran testified that, while working as a diesel mechanic, he suffered a crushing injury when a large mechanical part hit him during unloading.  He testified at his hearing that he awoke in a hospital, had numerous musculoskeletal injuries, and was placed on a 21-day profile.  The service medical records include a Physical Profile Record, May 13, 1976, regarding the accident. 

The Board notes that, while his service treatment records are negative for any chronic disorder of the ribs or knees, the evidence of record does contain a notation of multiple joint problems, to include swelling of the left knee, in a service treatment report dated in August 1976. 

After service, while the Veteran has been afforded several examinations which addressed other orthopedic claims, he has not been provided a comprehensive examination with regard to his rib and knee claims.  The prior orthopedic examinations of record, some of which tangentially touched upon the issues under consideration, did not include a complete review of the Veteran's claims file.  A March 2007 VA examination made note of rib fractures, healed with deformity, confirmed by x-ray evidence.  However, an etiological opinion was not provided at that time.  An opinion from his primary VA provider, dated in June 2010, indicated that the only claimed orthopedic disorder which was more likely than not related to service was shoulder instability.  However, it was noted that limited military records were available for review at that time.  In addition, the examiner indicated that the Veteran's joint pain was likely post-traumatic in nature, though it was impossible to determine when the trauma took place.

Considering that report, and a 1977 VA examination report in which the Veteran denied in-service knee laxity, provided in conjunction with a claim involving laxity of multiple joints which was found to be congenital in nature, the RO denied the Veteran's claims.  

The Veteran is competent to report observable symptomatology, and details of an event that he observed or experienced with his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the circumstances of his service are consistent with his claim, due to his military occupational specialty of Track Vehicle Mechanic.  Finally, the Board finds that symptoms such as joint pain and loss of motion are simple to identify, and that the Veteran carries current diagnoses of degenerative joint disease, status post left knee meniscetomy, and a deformity caused by a healed rib fracture.  Therefore, the Veteran is competent to report that he suffered an injury during service, and that his current rib and knee symptoms are similar to those experienced at that time.  However, medical evidence is required to diagnose any current disabilities and provide an opinion as to whether any current disabilities are related to service or the event in service.

VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).  There is evidence of a current disability for these claims, and there is competent lay evidence, supported by the Veteran's military duties and service treatment records, indicating that he most likely suffered an injury during service.  However, the record lacks a probative etiological opinion to determine whether any claimed disability is related to his service.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the Veteran's diagnoses of record, in addition to his competent lay statements and testimony, his claims for service connection should be remanded for a VA examination to determine whether any current disability of the ribs or knees is etiologically related to his period of active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to assess the etiology of any currently-diagnosed disability of the rib cage or knees.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the Veteran's statements in support of his claim, prior VA medical evidence of record, and the service treatment records.  The rationale for the requested opinions should be provided.  The examiner should address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current disability of the rib cage is etiologically related to the Veteran's period of active duty service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current disability of either knee is etiologically related to the Veteran's period of active duty service?

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

